DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species A1, B1, C1 in the reply filed on August 17, 2022 is acknowledged.  The traversal is on the ground(s) that the Office action does not explain a serious burden for search.  This is not found persuasive because Group I, directed to a sprinkler assembly is classified in class 169/37 while a push-to-connect-rotate-to-release fitting is classified in 285/18.  Different classification is evidence of a serious burden on search and examination.  Regarding the election requirement, the permutation of the different species of sprinkler, fitting and deflector results in eight different mutually exclusive species.  A search and examination of eight species constitutes a serious burden.  Additionally, Applicant asserts that all of the claims in Group I are readable on the elected species.  Applicant’s traversal of the election of species appears to be moot if all of the claims in Group I are examined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-27, 32 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 17, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the smallest diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 14 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spears (2008/0012327).
Spears discloses a sprinkler assembly comprising:
a fire protection sprinkler 42 having a body (body of sprinkler head 42) defining an inlet and an outlet with a passage extending between the inlet and the outlet along a first longitudinal axis 18, a deflector (see figure 6) supported by the body and spaced from the outlet, the body having an outer encasing surface (the surface of the sprinkler head 42) surrounding the first longitudinal axis, the outer encasing surface including a seal member 44 disposed about the encasing surface;
a push-to-connect-rotate-to-release (PCRR) fitting including:
a tubular member 12, 48 with a first end (upper end) for connection to a fluid supply pipe 33 and a second end (lower end) for receiving the sprinkler body, the tubular member including an exterior surface and an inner surface, the inner surface defining an internal conduit extending along a second longitudinal axis (the longitudinal axis of body 12 which coincides with centerline 18), the body of the sprinkler received in the internal conduit such that the first longitudinal axis is axially aligned with the second longitudinal axis, the inner surface including a sealing surface (internal surface of body 12) circumscribed about the second longitudinal axis;
a gripper ring 14 disposed along the inner surface of the tubular member, the gripper ring including a helical internal periphery 38 about the second longitudinal axis and in helical contact with a portion 40 of the outer encasing surface of the sprinkler body between the deflector and the seal member;
wherein the portion of the outer encasing surface in helical contact with the gripper ring is substantially smooth and cylindrical (the threads 40 form a substantially smooth and cylindrical surface).

Allowable Subject Matter
Claims 2, 6, 11, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK